Title: From John Adams to Benjamin Smith Barton, 15 February 1798
From: Adams, John
To: Barton, Benjamin Smith



53Sir
Philadelp. feby. 15th 1798

I have received the elegant Present you sent me of your “New Views of the origin of the Tribes and Nations of America” printed on excellent paper in a beautiful Type. Accept Sir, my best thanks for your obliging attention to me.
I have read the work with that rapidity which a multiplicity of affairs allowed me, and think it Very curious. It has received my regrets for the loss of my friend Count de Gebelin the Author of the Monde Pruncitiff, a man whose correspondence would have been of more service to you in such researches, than that of any Man now living can be.
There is another Very learned work of another acquaintance of mine, Mr. Bryant of Windsor under the Title of a “New System of Mythology.” I am not certain that you would find much for your purpose, but I suspect you would a good deal.
I am Sir with much Esteem your obliged / humble Sert:

John Adams